[*] The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

EXHIBIT 10.35

 

GEMSTAR SECURITIES LITIGATION

MEMORANDUM OF UNDERSTANDING

 

This Memorandum of Understanding (“MOU”) contains all of the material terms of
the settlement (the “Settlement”) agreed to between defendant Gemstar-TV Guide
International, Inc. (“Gemstar”) and Lead Plaintiffs Teachers’ Retirement System
of Louisiana and the General Retirement System of Detroit on behalf of
themselves and members of the putative class (the “Class”) in In re Gemstar-TV
Guide International Inc. Securities Litigation, Master File No. 02-2775-MRP (the
“Action”).

 

  1. Settlement Amount: The Settlement Amount is $67.5 million (“Settlement
Amount”) consisting of the following:

 

(a) $42.5 million in cash paid by Gemstar as follows:

 

(i) Settlement Cash: Within thirty (30) days from the signing of the MOU,
Gemstar shall pay $27.5 million in cash into an interest bearing escrow account
(the “Escrow Account”) to be administered by an independent escrow agent
designated and jointly controlled by counsel for Gemstar and counsel for Lead
Plaintiffs (“Lead Counsel”) until final approval of the Settlement. Immediately
following final approval of the Settlement, counsel for Gemstar shall relinquish
all control over the Escrow Account, and Lead Counsel shall retain sole control
over the escrow account.

 

(ii) SEC Cash: Within thirty (30) days from the signing of the MOU, Gemstar
shall pay into a segregated bank account (the “SEC Account”), $15 million in
cash, or such lesser amount as may be agreed between Gemstar and the staff of
the Securities and Exchange Commission (“SEC”), to be distributed entirely (less
administration expenses) to the Class as defined in the Stipulation of
Settlement. If, prior to the filing of a motion for preliminary approval of the
Settlement, the SEC has not approved (a) a settlement between the SEC and
Gemstar pursuant to which Gemstar will be required to pay up to $15 million; and
(b) distribution of the the amount deposited into the SEC Account in its
entirety (less administration expenses) to the Class, then Gemstar shall have
the option, in its sole discretion, either (c) to terminate the Settlement; or
(d) to affirm the Settlement, and transfer all of the funds from the SEC Account
into the Escrow Account.



--------------------------------------------------------------------------------

(iii) Make-Up Payment: To the extent Gemstar’s payment into the SEC Account is
less than $15 million, Gemstar shall pay such differential (the “Make-Up
Payment”) in cash into the Escrow Account. In the event Gemstar and the SEC do
not reach a settlement and Gemstar elects to affirm this Settlement and pay $15
million into the Escrow Account (pursuant to Paragraphs 1(a)(ii) and 1(a)(iii)),
that entire $15 million shall be deemed a “Make-Up Payment” for purposes of
Paragraph 2(b)(3).

 

  2. Assignment of Claims Against KPMG: Gemstar shall assign to the Class all
claims Gemstar may have against KPMG LLP (“KPMG”) in connection with any
professional services rendered by KPMG to Gemstar relating to transactions the
accounting for which was subsequently restated (the “Assigned Claims”). The
Class has direct claims against KPMG under the federal securities laws (the
“Class Claims”) which are separate and distinct from the Assigned Claims.

 

(a) Allocation of Aggregate Recovery: The Assigned Claims will be prosecuted or
pursued by Lead Counsel consistent with their duties to the Class under FRCP
Rule 23. If the Class Claims and the Assigned Claims are resolved jointly (e.g.,
by means of a joint settlement of all claims against KPMG being asserted by the
Class), the parties agree to allocate the total consideration received by the
Class as follows: 60% to the Class Claims; and 40% to the Assigned Claims. Lead
Counsel, or such other counsel as may be directing settlement negotiations with
KPMG on behalf of the Class, shall advise and consult with Gemstar regarding any
such potential settlement.

 

(b) Allocation of Net Recovery on Assigned Claims: The Net Recovery (as defined
below) on the Assigned Claims shall be shared between the Class and Gemstar as
follows:

 

(1) “Net Recovery” means the total allocated recovery on the Assigned Claims,
less 25% of such amount to cover attorneys’ fees and costs, less any amount
awarded against Gemstar on (or related to) such claims;

 

(2) the Class shall retain the first $10 million of the Net Recovery;

 

(3) Gemstar shall, as soon as practical following court approval of any
settlement involving the Assigned Claims, receive the next dollars of the Net
Recovery, if any, equal to the Make-Up Payment described in Paragraph 1(a)(iii);
and 50% of the Net Recovery thereafter.

 

  3. Releases: The Stipulation of Settlement will release all claims which were
asserted or which could have been asserted in the Action against Gemstar and/or
any of its current or former officers, directors, agents, employees, etc. except
Henry C. Yuen, Elsie Ma Leung and KPMG. Gemstar understands that this settlement
does not include any claims against Yuen, Leung or KPMG, and that

 

2



--------------------------------------------------------------------------------



the Class will continue to prosecute its claims in the Action against Yuen and
Leung. The release will be in a form reasonably acceptable to both Gemstar and
Lead Plaintiffs.

 

  4. Cooperation: [*]

 

  5. [*]: Gemstar agrees to cooperate in good faith with Lead Plaintiffs in
implementing and/or formalizing [*].

 

  6. Right to Terminate: Gemstar shall have the option to terminate the
Settlement in the event that holders of an aggregate number of shares of Gemstar
common stock purchased or otherwise acquired during the Class Period (and
retained throughout the Class Period) who timely and validly request exclusion
equals or exceeds 7,752,693 shares, i.e. five percent (5%) of the total number
of shares purchased or otherwise acquired during the Class Period and retained
throughout the Class Period (155,053,856 shares retained). If the State of New
Jersey (“NJ”) and/or Silvertree Capital LLC (“Silvertree”) request exclusion
from the Settlement Class, any shares retained by these entities will not be
counted toward Gemstar’s termination option. This termination option must be
exercised by Gemstar no later than fourteen days before the hearing at which
Lead Plaintiffs and Gemstar will seek final approval of this Settlement.

 

  7. Reserve For Individual Actions: [*]

 

  8. Payment of Settlement Administration, Notice and Taxes: The reasonable and
necessary costs of administration, notice and taxes shall be paid out of the
Escrow Account. In the event that all conditions of the Stipulation of
Settlement are not satisfied or the Settlement is terminated, with the exception
of the costs incurred for administration, notice and taxes, the balance shall
revert to Gemstar.

 

  9. Not A Claims-Made Settlement: This is not a claims-made settlement and, if
all conditions under the Stipulation of Settlement are satisfied and the
Settlement receives final court approval, no consideration will be returned to
Gemstar.

 

  10. Payment of Attorney Fees And Costs: Attorneys’ fees and costs awarded to
Lead counsel shall, with court approval, be paid to Lead Counsel immediately
upon award, notwithstanding the existence of any timely filed objections
thereto, or potential for appeal therefrom, or collateral attack on the
Settlement, subject to the obligation of Lead Counsel to make appropriate
refunds or repayments to the Settlement Stock and Settlement Cash, if and when,
as a result of any appeal and/or further proceedings on remand, or successful
collateral attack, the fee or cost award is reduced or reversed.

 

--------------------------------------------------------------------------------

[*] The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

3



--------------------------------------------------------------------------------

  11. No Admission of Liability: The Settlement, and the provisions contained in
this MOU, shall not be deemed or offered or received in evidence as a
presumption, a concession, or an admission of any fault, liability or
wrongdoing, and, except as required to enforce the Settlement, they shall not be
offered or received in evidence or otherwise used by any person in these or any
other actions or proceedings, whether civil, criminal, or administrative.

 

  12. Cooperation on Approval of Settlement: The terms of the Settlement are
final and conclusive subject to defeasance only if the Court fails to grant
final approval thereof. The parties agree that the Settlement is not conditioned
on the settlement of any other pending litigation against Gemstar. The parties
agree that they will cooperate to expeditiously prepare and execute a definitive
Stipulation of Settlement and jointly seek preliminary and final Court approval
of the Settlement. In the event of disputes regarding the drafting of a
Stipulation of Settlement (and related documents), the parties agree to submit
such disputes to Charles Bakaly, Jr. for prompt mediation and, if no agreement
can be reached, a binding determination. The parties acknowledge that Mr. Bakaly
has received confidential information from them (and various other parties) to
date, and make this designation notwithstanding that fact.

 

  13. Withdrawal of Pending Motion. Upon execution of this MOU, Gemstar agrees
to apply to the Court for leave to withdraw its pending Motion to Dismiss or
Strike Portions of the Second Amended Complaint, without prejudice to its being
refiled (or a new motion to dismiss or strike filed) in the event the Settlement
is terminated or not approved.

 

  14. Board Approval of Settlement: The Settlement, and the terms of this MOU,
are subject to approval of the Boards of Lead Plaintiffs. Lead Counsel shall
advise counsel for Gemstar in writing by no later than February 11, 2004 by 5:00
p.m. (PST) of the formal approval of the Settlement by Lead Plaintiffs’ Boards.

 

4



--------------------------------------------------------------------------------

AGREED AND APPROVED:

 

Dated: February 9, 2004

 

BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP

   

/S/    Alan Schulman

--------------------------------------------------------------------------------

   

ALAN SCHULMAN

    Attorney for Lead Plaintiffs Louisiana School Employees’ Retirement System
and the General Retirement System of Detroit

 

Dated: February 9, 2004

 

MUNGER, TOLLES & OLSON LLP

   

/S/    Lawrence Barth

--------------------------------------------------------------------------------

   

LAWRENCE C. BARTH

    Attorneys for Defendant Gemstar-TV Guide International, Inc.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

A. Two Distributions. The parties contemplate that there will be two dates of
distribution of the Settlement Stock (“Distribution Dates”): (i) the date of
distribution of a portion of the Settlement Stock to Lead Counsel upon the
Court’s final Approval of the Settlement; and (ii) the date of distribution of
the balance of the Settlement Stock to class members in accordance with the
claims administration process set forth and agreed to in the Stipulation of
Settlement.

 

B. Stock Trading Price Guarantee.

 

1. “Stock Trading Price.” As used herein, Stock Trading Price means the dollar
weighted average trading price per share for all round lot transactions in the
stock on the Nasdaq National Market for the twenty (20) trading days ending on a
pricing date (the “Pricing Date”), which shall be as close in time as is
practical prior to a Distribution Date.

 

2. If the Stock Trading Price is less than $6.09 per share at a given Pricing
Date, then Gemstar shall pay to the recipients of that distribution (i.e., class
members or Lead Counsel as appropriate), on the applicable Distribution Date, an
additional number of shares (the “Additional Shares”) equal to the result of the
following formula (the “Stock Price Guarantee Differential”)

 

(Shares x $6.09) – (Shares x Stock Trading Price)

                            Stock Trading Price

 

For example, if the Stock Trading Price on the initial Pricing Date is $5.25 per
share, Gemstar shall issue, in addition to a hypothetical 708,333 shares, the
following number of shares:

 

(708,333 x $6.09) – (708,333 x $5.25)

  =    594,999.72    =    113,333 additional
shares    

$5.25

     $5.25      

 

3. Gemstar, in its sole discretion, may elect to pay the applicable Stock Price
Guarantee Differential to the recipients of that distribution in additional
cash, additional common stock, or a combination of additional cash and
additional common stock. In the event that Gemstar elects to satisfy all, or a
portion, of the Stock Price Guarantee with cash, the cash portion shall be equal
the Stock Trading Price multiplied by the number of Additional Shares that
Gemstar has elected not to issue in the form of common stock.

 

C. Stock Splits, Stock Dividends and Reverse Stock Splits. The share price and
the total number of shares to be distributed on each distribution date will be
adjusted to reflect any changes due to stock splits, stock dividends, reverse
stock splits, or any conversions of stock resulting from a merger or acquisition
that occur from the date of the MOU until the time of the applicable
distribution.

 

6



--------------------------------------------------------------------------------

D. Costs. All costs, including those of Gemstar’s transfer agent, incurred in
issuing Settlement Stock to the Claims Administrator shall be borne by Gemstar.

 

E. Rights With Respect To The Settlement Stock: In order that the Settlement may
be distributed to and be fully and freely traded by the recipients without any
restrictions, ten (10) days before the hearing date for final approval of the
Settlement, Gemstar shall provide Plaintiffs’ Lead Counsel with the written
opinion of outside counsel substantially to the effect: (a) that if the
Settlement Stock will be issued pursuant to a registration statement, the
registration statement complies as to matters of form with the registration
requirements of Section 5 of the Securities Act of 1933 or, if the Settlement
Stock will be issued in reliance upon an exemption therefrom, that an exemption
is available; (b) that the Settlement Stock is fully tradable without any
restriction after distribution

 

F. Distribution. On the appropriate date, the Claims Administrator shall inform
Gemstar’s counsel that claims processing has been completed and that all or a
portion of the Settlement Stock shall be distributed to the Class. The Claims
Administrator also shall provide Gemstar’s transfer agent with a list (in the
form required by the transfer agent) identifying each Class Member who is
entitled to receive stock and the number of shares of Settlement Stock to be
issued to each such person. Gemstar shall direct its stock transfer agent to
issue and distribute the Settlement Stock within fifteen (15) business days of
receipt of the list of the persons and the amounts shown on said list.

 

G. Right to Substitute Cash. At its sole discretion, but not later than ten (10)
business days before the final approval hearing, Gemstar shall have the option,
by giving written notice to Lead Counsel, to substitute cash for up to 2,052,545
shares of Settlement Stock by paying $6.09 per share (up to $12,500,000 in the
aggregate) into the Escrow Account on or before the date of the final approval
hearing.

 

H. Limitation on Number of Shares. In no event shall the aggregate number of
shares issuable hereunder exceed 19.9% of the total number of outstanding shares
of Gemstar common stock on the date hereof. In the event that this limitation
would result in a reduction of the aggregate value of the settlement proceeds
distributable on any distribution date, Gemstar shall be obligated to provide an
additional amount of cash to make up the difference.

 

7